DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/30/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1 has/have been amended and claim(s) 3 has been previously withdrawn. Claims 1-5 are now pending and have been considered below. 

Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “identical shape and size” of claim 1 must be shown or the feature(s) canceled from the claim(s). Figure 4 shows the size of the plates being substantially different--and the cross-sections of the plates are also of different shapes, via the shapes of the apertures therein. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerezo (U.S. Pub. No. 2011/0068568) in view of Camardo (U.S. Patent No. 4,068,427).
As per claim 1, Cerezo teaches a workpiece stabilizing system (telescopic spacer; abstract) comprising: one or more temporary stabilizing devices (figure 5), each device having a base (18 lower), a force application member (1/2) having a first end (at 13) and an opposing end (at 11), and an abutment member (9-upper), the abutment member having a removable friction pad (18-upper; it is understood that 18 is capable of being removable); each of said bases including an attachment plate (18-lower), the attachment plate having an identical size and shape as the abutment member without the removable friction pad (figure 5); said force application member connecting to said plate at the first end and to said abutment member at the opposing end (figure 5), the force application member including a handle (7) for effecting pulling or pushing force by way of rotation (paragraphs 32-34); whereby said workpiece stabilizing system may be stabilized and positioned angularly by turning the handle on one or more of said stabilizing devices (it is understood that the system may be stabilized and positioned angularly by turning the handle on one or more of said stabilizing devices).
Cerezo fails to disclose a stabilizing arm coupled to the force application member between the first end and the opposing end; and the stabilizing arm having a second abutment member coupled to an abutment end and being coupled to the force application member at a coupling end; and the base attachment plate is secured parallel to the ground by stakes.
Camardo discloses a wall bracing assembly (abstract) including a stabilizing arm (35) coupled to the force application member between the first end and the opposing end (figure 1); and the stabilizing arm having a second abutment member (31) coupled to an abutment end (figure 1) and being coupled to the force application member at a coupling end (figure 1); and the base attachment plate (40) is secured parallel to the ground by stakes (41).
Therefore, from the teaching of Camardo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the spacer assembly of Cerezo to include a stabilizing arm coupled to the force application member between the first end and the opposing end; and the stabilizing arm having a second abutment member coupled to an abutment end and being coupled to the force application member at a coupling end; and the base attachment plate is secured parallel to the ground by stakes, as taught by Camardo, in order to further stabilize the spacer assembly to allow for a greater strength capacity as required by the structural load requirement.
As per claim 2, Cerezo teaches said attachment plate and said abutment member can be used interchangeably (it is understood that said attachment plate and said abutment member are capable of being used interchangeably).
As per claim 4, Cerezo fails to disclose at least two of said stabilizing device are deployed.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate spacer, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art wherein at least two of said stabilizing device are deployed, in order to provide support along the entirety of a structure depending on the length or span of the structure.
As per claim 5, Cerezo teaches said force application member includes a rotating frame (it is understood that the frame 1/2 is capable of rotating; paragraphs 31-34), said frame allowing for selectively applying pulling or pushing forces to said workpiece (it is understood that the frame 1/2 expanding or retracting would selectively apply pulling or pushing forces to said workpiece). 

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Cerezo (U.S. Pub. No. 2011/0068568) and Camardo (U.S. Patent No. 4,068,427) have been added to overcome the newly added limitations. Applicant provides the argument that previous reference Tye fails to teach a removable friction pad and the attachment plate having an identical size and shape as the abutment member. The examiner agrees and the Tye reference has been withdrawn. The new limitations are overcome in view of new references Cerezo and Camardo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635